SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant [X] Filed by a Party other than the Registrant [ ] Check the appropriate box: [ ] Preliminary Proxy Statement [ ] Soliciting Material Under Rule 14a-12 [ ] Confidential, For Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [X] Definitive Proxy Statement [ ] Definitive Additional Materials TrueBlue, Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): [X] No fee required. [ ] Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: [ ] Fee paid previously with preliminary materials: [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. 1) Amount previously paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: Tacoma, Washington April 1, 2011 Dear Shareholders: It is a pleasure to invite you to your Company’s 2011 annual meeting of shareholders, to be held at TrueBlue’s corporate headquarters, 1treet, Tacoma, Washington, 98402, on Wednesday, May 11, 2011, at 10:00 a.m. (Pacific Daylight Time). Under the Securities and Exchange Commission rules that allow companies to furnish proxy materials to shareholders electronically, TrueBlue has decided to deliver our proxy materials to most shareholders over the Internet. This delivery process allows us to provide shareholders with the information they need, while at the same time conserving resources and lowering costs to the Company. On April 1, 2011, we mailed to our shareholders a Notice of Internet Availability of Proxy Materials (the “Notice”) containing instructions on how to access our 2011 proxy statement and 2010 annual report to shareholders. The Notice also provides instructions on how to vote online, by telephone, or by requesting and returning a proxy card, and includes instructions on how to receive a paper copy of the proxy materials by mail. The matters to be acted upon are described in the accompanying Notice of Annual Meeting of Shareholders and Proxy Statement. I look forward to seeing our shareholders at the meeting. We will report on TrueBlue’s operations and respond to questions you may have. YOUR VOTE IS VERY IMPORTANT. Whether or not you plan to attend, it is important that your shares be represented. Please vote over the internet, by telephone, or by requesting and mailing a proxy card as soon as possible in order to ensure that your vote is counted. If you are a shareholder of record and attend the meeting you will, of course, have the right to vote your shares in person. Very truly yours, /s/ Joseph P. Sambataro, Jr. Joseph P. Sambataro, Jr. Chairman of the Board TRUEBLUE, INC. 1treet Tacoma, Washington 98402 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS Wednesday, May 11, 2011 The annual meeting of the shareholders of TrueBlue, Inc., a Washington corporation (the “Company”), will be held at TrueBlue’s corporate headquarters, 1treet, Tacoma, Washington, 98402, on Wednesday, May 11, 2011, at 10:00 a.m. (Pacific Daylight Time) for the following purposes: 1. to elect the directors named in the accompanying proxy statement to serve until the next annual meeting of shareholders, and until their respective successors are elected and qualified; 2. to approve, by non-binding vote, executive compensation; 3. to advise, by non-binding vote, the frequency of voting to approve executive compensation; 4. to ratify the selection of Deloitte & Touche LLP to serve as the independent registered public accounting firm of the Company for the fiscal year ending December 30, 2011; and 5. to transact such other business as may properly come before the meeting. Important notice regarding the availability of Proxy Materials for the Annual Meeting of Shareholders to be held on May 11, 2011: Our proxy statement is attached. Financial and other information concerning TrueBlue is contained in our annual report to shareholders for the 2010 fiscal year. The proxy statement and our 2010 annual report to shareholders are available on our website at www.TrueBlueInc.com. Additionally, and in accordance with Securities and Exchange Commission rules, you may access our proxy materials and vote your shares at www.proxyvote.com. YOUR VOTE IS IMPORTANT WHETHER OR NOT YOU PLAN TO ATTEND THE MEETING, YOU ARE URGED TO VOTE OVER THE INTERNET, BY TELEPHONE, OR BY REQUESTING AND RETURNING A PROXY CARD AS PROMPTLY AS POSSIBLE IN ORDER THAT THE PRESENCE OF A QUORUM MAY BE ASSURED. THE GIVING OF SUCH PROXY DOES NOT AFFECT YOUR RIGHT TO REVOKE IT LATER OR, IF YOU ARE A SHAREHOLDER OF RECORD, VOTE YOUR SHARES IN PERSON IN THE EVENT THAT YOU SHOULD ATTEND THE MEETING. Only shareholders of record at the close of business on March 11, 2011, will be entitled to notice of, and to vote at, the annual meeting and any adjournments thereof. Brokers cannot vote for Items 1, 2, or 3 without your instructions on how to vote. By Order of the Board of Directors /s/ James E. Defebaugh James E. Defebaugh Secretary Tacoma, Washington April 1, 2011 2011 Proxy Statement Table of Contents GENERAL INFORMATION 4 PROPOSAL 1. ELECTION OF DIRECTORS 10 PROPOSAL 2. ADVISORY (NON-BINDING) VOTE APPROVING EXECUTIVE COMPENSATION 13 PROPOSAL 3. ADVISORY (NON-BINDING) VOTE ON THE FREQUENCY OF VOTING TO APPROVE EXECUTIVE COMPENSATION 16 CORPORATE GOVERNANCE 17 Corporate Governance Guidelines 17 Related Person Transactions 17 Certain Relationships and Related Transactions 18 Director Independence 18 Leadership Structure 18 Risk Assessment 19 Nominations for Directors 19 Shareholder Communications 22 Code of Business Conduct and Ethics 23 Meetings and Committees of the Board 23 Section 16(a) Beneficial Ownership Reporting Compliance 24 New York Stock Exchange Certification 25 COMPENSATION OF DIRECTORS 25 Annual Retainers 25 Meeting Fees 25 Equity Grants 25 Non-Employee Director Compensation 26 Equity Retainer and Deferred Compensation Plan for Non-Employee Directors 26 Director Stock Ownership Guidelines 27 AUDIT COMMITTEE REPORT 27 COMPENSATION COMMITTEE REPORT 29 Compensation Committee Membership and Processes 29 Compensation Committee 29 Compensation Committee Interlocks And Insider Participation 30 EXECUTIVE OFFICERS 30 - 2 - COMPENSATION DISCUSSION AND ANALYSIS 31 Executive Summary 31 Compensation Philosophy - Objectives of the Executive Compensation Programs 33 Benchmarking and Competitive Compensation 33 Compensation Program Design 34 Total Compensation – Internal Equity 37 Compensation Risk Analysis 37 Stock Ownership Guidelines 37 Change in Control Agreements 38 Nonqualified Deferred Compensation Plan 38 Tax and Accounting Implications 39 Deductibility of Executive Compensation 39 Nonqualified Deferred Compensation 39 Accounting for Stock-Based Compensation 39 EXECUTIVE COMPENSATION TABLES 40 Summary Compensation Table 40 Grants of Plan-Based Awards 41 Outstanding Equity Awards at Fiscal Year-End 43 Option Exercises and Stock Vested 44 Pension Benefits 44 Nonqualified Deferred Compensation 45 Potential Payments to Named Executive Officers upon Termination or Change in Control 46 Equity Compensation Plan Information 52 PROPOSAL 4. RATIFICATION OF SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 53 Fees Paid to Independent Registered Public Accountant for Fiscal Years 2010 and 2009 53 Policy on Audit Committee Pre-Approval of Audit and Permissible Non-Audit Services of Independent Registered Public Accounting Firm 54 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 55 OTHER BUSINESS 57 FORM 10-K REPORT AVAILABLE 57 - 3 - TRUEBLUE, INC. 1treet Tacoma, Washington 98402 PROXY STATEMENT ANNUAL MEETING OF SHAREHOLDERS Wednesday, May 11, 2011 GENERAL INFORMATION This proxy statement is furnished in connection with the solicitation of proxies by the Board of Directors (the “Board”) of TrueBlue, Inc. (“TrueBlue,” “Company,” “we,” “us,” or “our”) to be voted at our 2011 Annual Meeting of Shareholders (the “Meeting”) to be held at 10:00 a.m. (Pacific Daylight Time) on Wednesday, May 11, 2011, at the corporate headquarters of TrueBlue, Inc., 1treet, Tacoma, Washington 98402, and at any adjournment thereof. This proxy statement contains the required information under the rules of the Securities and Exchange Commission and is designed to assist you in voting your shares. Background What is the purpose of the Meeting? At the Meeting, shareholders on the record date will vote on the items of business outlined in the Notice of Annual Meeting of Shareholders (the “Meeting Notice”). In addition, management will report on our business and respond to questions from shareholders. When is the record date? The Board has established March 11, 2011, as the record date for the Meeting. Why did I receive a Notice of Internet Availability or why did I receive this proxy statement and a proxy card? You received a Notice of Internet Availability or this proxy statement and a proxy card because you owned shares of TrueBlue, Inc. common stock as of March 11, 2011, the record date for the Meeting, and are entitled to vote on the items of business at the Meeting. This proxy statement describes the items of business that will be voted on at the Meeting and provides information on these items so that you can make an informed decision. Who may vote? In order to vote at the Meeting, you must be a shareholder of record of TrueBlue as of March 11, 2011. If on the close of business on the record date, your shares were registered directly in your name with our transfer agent, then you are a shareholder of record. As a shareholder of record, you may vote in person, at the Meeting, or vote by proxy. If on the close of business on the record date, your shares were held, not in your name, but rather in an account at a brokerage firm, bank or other agent, then you are the beneficial owner of shares held in “street name” and these proxy materials are being made available or being forwarded to you by your broker, bank or other agent. The broker, bank or other agent holding your account is considered to be the shareholder of record for - 4 - purposes of voting at the Meeting. As a beneficial owner, you have the right to direct your broker, bank or other agent on how to vote the shares in your account. You are also invited to attend the Meeting. However, since you are not the shareholder of record, you may not vote your shares in person at the Meeting unless you request and obtain a valid legal proxy issued in your name from your broker, bank or other agent. How many shares of TrueBlue common stock are outstanding? As of the record date, there were 44,281,119 shares of TrueBlue common stock outstanding. There are no other classes of capital stock outstanding. Voting Procedure On what items of business am I voting? You are being asked to vote to on the following items of business: 1. to elect the directors named in the accompanying proxy statement to serve until the next annual meeting of shareholders, and until their respective successors are elected and qualified; 2. to approve, by non-binding vote, executive compensation; 3. to advise, by non-binding vote, the frequency of voting to approve executive compensation; 4. to ratify the selection of Deloitte & Touche LLP to serve as the independent registered public accounting firm of the Company for the fiscal year ending December 30, 2011; and 5. to transact such other business as may properly come before the meeting. How do I vote? If you are a shareholder of record (that is, if your shares are owned in your name and not in “street name”), you may vote: via the internet at www.proxyvote.com; by telephone (within the U.S. or Canada) toll-free at 1-800-690-6903; by signing and returning the enclosed proxy card; or by attending the Meeting and voting in person. If you wish to vote by telephone, you must do so before 11:59 p.m., Eastern Time, on Tuesday, May 10, 2011. After that time, telephone voting will not be permitted, and a shareholder wishing to vote, or revoke an earlier proxy, must submit a signed proxy card or vote in person. Shareholders can vote in person or via the Internet during the Meeting. Shareholders of record will be on a list held by the Inspector of Elections. “Street name” shareholders, also known as beneficial holders, must obtain a proxy from the institution that holds their shares, whether it is their brokerage firm, a bank or other shareholder of record, and present it to the Inspector of Elections with their ballot. Shareholders attending via the Internet will need to follow the instructions at www.proxyvote.com in order to vote or submit questions at the Meeting. Voting in person or via the Internet by a shareholder will revoke and replace any previous votes submitted by proxy. In accordance with the rules of the U.S. Securities and Exchange Commission (“SEC”), we are providing all shareholders who have not affirmatively opted to receive paper materials, all of their proxy materials via the Internet. You may opt to receive paper copies of proxy materials, at no cost to you, by following the instructions contained in the Notice of Internet Availability. - 5 - How are my voting instructions carried out and how does the Board recommend I vote? When you vote via proxy by properly executing and returning a proxy card or by voting over the internet or by telephone, you appoint the individuals named on the proxy card (your “Proxy”) as your representatives at the Meeting. The Proxy will vote your shares at the Meeting, or at any adjournment of the Meeting, as you have instructed them on the proxy card. We urge you to specify your choices by marking the appropriate boxes on a proxy card, or following the instructions carefully for voting over the internet or telephone. However, if you return a properly executed proxy card without specific voting instructions, the Proxy will vote your shares: (i) FOR Proposal 1 (for the election of the director nominees named in the proxy statement); (ii) FOR Proposal 2 (for the non-binding approval of executive compensation); (iii) for “ONE YEAR” on Proposal 3 (the frequency of voting to approve executive compensation); (iv) FOR Proposal 4 (for the ratification of the selection of Deloitte & Touche LLP to serve as our independent registered public accounting firm); and (v) with respect to any other business that may properly come before the Meeting, in accordance with the Board’s recommendations. With proxy voting, your shares will be voted regardless of whether you attend the Meeting. Even if you plan to attend the Meeting, it is advisable to vote your shares via proxy in advance of the Meeting in case your plans change. If any nominee for director is unable to serve or for good cause will not serve, or if an item properly comes up for vote at the Meeting, or at any postponement or adjournment of the Meeting, that is not described in the Meeting Notice, your Proxy will vote the shares as recommended by the Board of Directors pursuant to the discretionary authority granted in the proxy. At the time this proxy statement was printed, we were not aware of any other matters to be voted on. How many votes do I have? You have one vote for each share you own, and you can vote those shares for each item of business to be addressed at the Meeting. How many shares must be present to hold a valid Meeting? For us to hold a valid Meeting, we must have a quorum, which means that a majority of the outstanding shares of our common stock that are entitled to cast a vote are present in person or by proxy at the Meeting. Proxies received but marked as abstentions and Broker Non-Votes (discussed below) will be treated as shares that are present and entitled to vote for purposes of determining a quorum. Your shares will be counted as present at the Meeting if you: vote via the Internet or by telephone; properly submit a proxy card (even if you do not provide voting instructions); or attend the Meeting and vote in person. How many votes are required to approve an item of business? As described in more detail under “Proposal 1, Election of Directors,” the Company has adopted majority voting procedures for the election of Directors in uncontested elections. As this is an uncontested election, each of the nominees for election as Directors will be elected by the vote of the majority of the votes cast. A majority of votes cast means that the number of shares cast “For” a director’s election exceeds the number of votes cast “Against” that director. There is no cumulative voting for the Company’s directors. Abstentions and Broker Non-Votes are not considered “votes cast.” Likewise, a share otherwise present at the meeting as to which a shareholder gives no authority or direction to vote is also not considered a “vote cast.” - 6 - The proposal to approve, by non-binding vote, executive compensation will be approved under Washington law if the number of votes cast “For” the matter exceeds the number of votes cast “Against” the matter. The proposal to recommend, by non-binding vote, the frequency of executive compensation approval, will follow the option which receives the most votes from shareholders. The proposal to ratify the appointment of Deloitte & Touche LLP as the Company’s independent registered accounting firm will be approved under Washington law if the number of votes cast “For” the matter exceeds the number of votes cast “Against” the matter. What if my shares are held by a brokerage firm? If you are a beneficial owner whose shares are held on record by a broker, you must instruct the broker how to vote your shares. The rules of the New York Stock Exchange (“NYSE”) allow brokerage firms to vote their clients’ shares on routine matters if the clients do not provide voting instructions at least 10 days prior to the shareholder meeting. The ratification of the appointment of Deloitte & Touche LLP as our independent registered public accounting firm is considered a routine matter under NYSE rules. However, the other proposals, including the election of directors, are not considered routine matters under NYSE rules. The NYSE rules do not allow brokerage firms to vote their clients’ shares on non-routine matters, including the election of directors, in the absence of affirmative voting instructions. It should be noted that NYSE rules previously considered the election of directors to be a “routine” matter for which brokerage firms could vote in the election of directors if the record holder had not received instructions on how to vote from the beneficial owner. Accordingly, it is particularly important the beneficial owners instruct their brokers how they wish to vote their shares. If your brokerage firm votes your shares on routine matters because you do not provide voting instructions, your shares will be counted for purposes of establishing a quorum to conduct business at the Meeting and in determining the number of shares voted for or against the routine matter. If your brokerage firm lacks discretionary voting power with respect to an item that is not a routine matter and you do not provide voting instructions (a “Broker Non-Vote”), your shares will be counted for purposes of establishing a quorum to conduct business at the Meeting, but will not be counted in determining the number of shares voted for or against the non-routine matter. What effect will Abstentions and Broker Non-Votes have? Abstentions and Broker Non-Votes will have no practical effect on any of the proposals because abstentions and Broker Non-Votes do not represent votes cast “For” or “Against” the proposals. What if I change my mind after I vote via proxy? You may revoke your proxy at any time before your shares are voted by: submitting a later dated proxy prior to the Meeting (by mail, Internet or telephone); delivering a written request in person to return the executed proxy; voting in person at the Meeting; or providing written notice of revocation to the Corporate Secretary of the Company at P.O. Box 2910, Tacoma, Washington, 98401. - 7 - Where can I find the voting results of the Meeting? We will announce preliminary voting results at the Meeting. We plan to publish the final voting results in a Current Report on Form 8-K (“Form 8-K”) filed within four business days of the Meeting. If final voting results are not available within the four business day timeframe, we plan to file a Form 8-K disclosing preliminary voting results within the required four business days, to be followed as soon as practicable by an amendment to the Form 8-K containing final voting results. How can multiple shareholders sharing the same address request to receive only one set of proxy materials and other investor communications? If you opt to continue to receive paper copies of our proxy materials, you may elect to receive future proxy materials, as well as other investor communications, in a single package per address. This practice, known as “householding,” is designed to reduce our paper use, printing, and postage costs. To make the election, please indicate on your proxy card under “Householding Election” your consent to receive such communications in a single package per address. Once we receive your consent, we will send a single package per household until you revoke your consent by notifying our Investor Relations Department at P.O. Box 2910, Tacoma, Washington 98401. We will start sending you individual copies of proxy materials and other investor communications within 30 days of your revocation. Can I receive the proxy materials electronically? Yes. Shareholders who have not affirmatively opted to receive paper proxy materials through the mail will receive a Notice of Internet Availability and may access our proxy materials electronically via the Internet. On or about April 1, 2011, we mailed to our shareholders a Notice of Internet Availability of Proxy Materials directing shareholders to a website where they can access our 2011 proxy statement and fiscal 2010 annual report and view instructions on how to vote via the Internet or by phone. If you received the Notice only and would like to receive a paper copy of the proxy materials, please follow the instructions printed on the Notice to request that a paper copy be mailed to you. We will arrange with brokerage firms and other custodians, nominees, and fiduciaries to forward proxy solicitation material to certain beneficial owners of the common stock and will reimburse such brokerage firms, custodians, nominees, and fiduciaries for reasonable out-of-pocket expenses that they incur as a result of forwarding the proxy materials. Who may solicit proxies? Proxies may be solicited by our officers, directors, and regular supervisory and executive employees, none of whom will receive any additional compensation for their services. Who will count the votes? Broadridge Investor Services will count the votes and will serve as the independent inspector of the election. - 8 - Proposals by Shareholders How can a shareholder submit a proposal to be voted on at the 2012 Annual Meeting? The Company anticipates that the 2012 Annual Meeting will be held no later than June 2012. A shareholder proposal to be presented at the Company’s 2012 Annual Meeting of Shareholders and included in the Company’s proxy statement relating to such meeting must be received by the Company at its executive offices at P.O. Box 2910, Tacoma, WA 98401, not later than the close of business on the 120th day prior to the first anniversary of the date of this proxy statement for the 2011 Annual Meeting. Please send the proposal to the attention of the Company’s Secretary. A proposal for action to be presented by any shareholder at an annual meeting will be out of order and will not be acted upon unless: (i) specifically described in the Company’s proxy statement relating to such meeting; (ii) such proposal has been submitted in writing to the Secretary at the above address not later than the close of business on the 120th day prior to the first anniversary of this proxy statement (proposals for the 2012 Annual Meeting must be submitted before December 2, 2011); and (iii) such proposal is, under law, an appropriate subject for shareholder action. All shareholder proposals related to the nomination of a director must comply with the provisions set forth below in the section Nominations by Shareholders. Shareholder proposals not related to the nomination of a director, in addition to the information about the proposing shareholder, must set forth: (a) A brief description of the business desired to be brought before the meeting, the reasons for conducting such business at the meeting and any material interest of such shareholder, in such business; and (b) A description of all agreements, arrangements and understandings, whether direct or indirect, between such shareholder, and any other person or persons (including their names) in connection with the proposal of such business by such shareholder. Additional Information Where can I find additional information about TrueBlue? Our reports on Forms 10-K, 10-Q and 8-K, and other publicly available information should be consulted for other important information about TrueBlue. You can also find additional information about us on our web site at www.TrueBlueInc.com. The principal executive office of the Company is located at 1treet, Tacoma, Washington 98402. The mailing address of the principal executive office is P.O. Box 2910, Tacoma, Washington 98401. The telephone number for the Company is (253) 383-9101. - 9 - PROPOSAL 1. ELECTION OF DIRECTORS Majority Voting The Company’s directors are elected each year at the annual meeting of shareholders to serve until their successors are elected and qualified, or until they resign, are removed, or are otherwise disqualified to serve. The Company’s Board of Directors currently consists of nine directors. Effective as of the 2011 Annual Meeting, Robert J. Sullivan’s term on the Board of Directors will expire and he is not standing for re-election. A nominee for director in an uncontested election who does not receive a majority vote but who was a director at the time of the election shall not be elected, but shall continue to serve as a holdover director until the earliest of: (a) 90 days after the date on which an inspector determines the voting results as to that director pursuant to Section 23B.07.290 of the Washington Business Corporation Act; (b) the date on which the Board of Directors appoints an individual to fill the office held by such director, which appointment shall constitute the filling of a vacancy by the Board of Directors; or (c) the date of the director’s resignation. Any vacancy resulting from the non-election of a director under these circumstances may be filled by the Board of Directors as provided in Article II, Section 2.11 of the Bylaws. The Governance and Nominating Committee will consider promptly whether to fill the position of a nominee failing to receive a majority vote and make a recommendation to the Board of Directors about filling the position. The Board of Directors will act on the Governance and Nominating Committee’s recommendation and within ninety (90) days after the certification of the shareholder vote will disclose publicly its decision. Except as provided in the next sentence, a director who failed to receive a majority vote for election will not participate in the Governance and Nominating Committee recommendation or Board of Directors decision about filling his or her office. If no director receives a majority vote in an uncontested election, then the incumbent directors: (i) will nominate a slate of directors and hold a special meeting for the purpose of electing those nominees as soon as practicable; and (ii) may in the interim fill one or more director positions with the same director(s) who will continue in office until their successors are elected. The Nominees The Board of Directors has nominated the following persons for election as directors, all of whom are currently directors. The Board of Directors recommends a vote “FOR” each of the nominees. Proxies cannot be voted for a greater number of persons than the number of nominees named. The biographies of each of the nominees and continuing directors below contains information regarding the person’s service as a director, business experience, director positions held currently or at any time during the last five years, and information regarding involvement in certain legal or administrative proceedings, if applicable. Each biographic summary is followed by a brief summary of certain experiences, qualifications, attributes or skills that led the Corporate Governance and Nominating Committee (the “Governance Committee”) and the Board to determine that each nominee should serve as a director for the Company beginning at the 2011 Annual Meeting. The summaries do not include all of the experiences, qualifications, attributes or skills of the nominees. General information regarding the nomination process is included in the Corporate Governance Section under the “Nominations for Directors” heading. Steven C. Cooper, 48, has served as a Director and the Company’s Chief Executive Officer since 2006, and has served as President since 2005. From 2001 to 2005, Mr. Cooper served as the Company’s Executive Vice President and Chief Financial Officer and from August 2000 to February 2001 as the Vice President of Finance; and from April 1999 to August 2000 as the Company’s Corporate Controller. Prior to joining the Company in 1999, Mr. Cooper held various senior management positions with Deloitte & Touche LLP, providing professional services, and Albertsons, Inc., a NYSE-listed retail company. - 10 - Mr. Cooper has extensive experience in strategic planning, operations, finance, and accounting for the Company as well as in his prior career. Mr. Cooper is the only management member of the Board, thus his participation on the Board fulfills a critical communication and leadership role. Thomas E. McChesney, 64, has served as a Director of the Company since 1995. Mr. McChesney currently serves as a Director of ConnectSoft, Inc. and The Patron Company, LLC. From 2004 to 2009, Mr. McChesney was President of SR Footwear, LLC. From 1998 to 2005, he was Director of Investment Banking with Blackwell Donaldson and Company. Mr. McChesney was previously a director of Nations Express, Inc. Mr. McChesney contributes his long experience as a Director of the Company, including 14 years as the Chair of our Compensation Committee, together with extensive financial and entrepreneurial experience as an executive and board member in the financial services industry as well as a wide variety of other enterprises. Gates McKibbin, 64, has served as a Director of the Company since 2001. Since 1996, Ms. McKibbin has been self-employed as a consultant developing comprehensive strategy and leadership programs for large, nationally respected organizations. Prior to 1996, Ms. McKibbin held numerous executive and consulting positions. Ms. McKibbin has a Ph.D. in organizational theory and research, spends significant time visiting and consulting with management and staff at all levels throughout the Company and provides the Board with her unique and insightful observations, especially those involving human relations, strategic and organizational change and leadership development. Jeffrey B. Sakaguchi, 50, has served as a Director of the Company since December 2010. Mr. Sakaguchi currently serves as the Chairman of the Board of Directors of the Greater Los Angeles Chapter of the American Red Cross, where he previously served as Treasurer and the Chairman of Finance and Investment Committee. He also currently serves as Chairman of the Board of Neah Power Systems, Inc. a publicly held fuel cell manufacturing company, as well as a director of Eccentex, Inc., a privately held early stage software company. Mr. Sakaguchi has also served as a partner at the Technology Solutions Group, and as President and Chief Operating Officer of Evolution Robotics Retail, Inc. Prior to these positions, he was a senior partner with Accenture, where he led the North American Energy Strategy practice. Prior to that, he was a Senior Engagement Manager for McKinsey & Company, a global strategy consulting firm. Mr. Sakaguchi’s experience in a number of leadership roles will help the Company improve performance and build market share. His extensive experience helping companies build long-term relationships with customers will help TrueBlue take advantage of emerging opportunities. This experience provides a valuable resource to the Company. Joseph P. Sambataro, Jr., 60, has served as a Director since 2000 and as Chairman of the Board since October 2008. Mr. Sambataro served as the Company’s Chief Executive Officer from 2001 until 2006, and served as the Company’s President from 2001 until 2005. Mr. Sambataro joined the Company in 1997 and served as Chief Financial Officer, Treasurer and Assistant Secretary until 2001 and as Executive Vice President until March 2001. Prior to joining the Company, he worked with BDO Seidman, LLP, KPMG Peat Marwick and in senior management of biotechnology firms in Seattle. Mr. Sambataro’s long and successful tenure as CEO and CFO for the Company during its formative years combined with his effective leadership and coaching skills, financial and accounting expertise and unique ability to develop consensus are among the contributions he makes to the Board and the primary reasons why he serves as our Chairman. - 11 - Bonnie W. Soodik, 60, has served as a Director since March 2010. Ms. Soodik’s career spanned 30 years with The Boeing Company, where she most recently served as a Senior Vice President, Office of Internal Governance and a member of the Boeing Executive Council. Ms. Soodik also served in various Vice President roles within Boeing and McDonnell Douglas Corporation where she began her career in 1977. Ms. Soodik has experience from a broad number of functions at Boeing, from operations to human resources and has overseen governance, compliance and regulatory affairs. Her experience with such a large organization provides a valuable resource to the Company. William W. Steele, 74, has served as a Director of the Company since August 2001, Chair of the Governance Committee since June 2003 and the Lead Independent Director since October 2008. Mr. Steele is currently a Director, Audit Committee member, and Chairman of the Executive Committee of ABM Industries, a large facilities services contractor traded on the New York Stock Exchange. In the course of his 43-year career with ABM Industries, Mr. Steele was appointed its President in 1991 and its Chief Executive Officer in 1994, and served in those capacities until his retirement in October of 2000. Mr. Steele’s long term operating, executive, strategic and continuing board experience with ABM, a multi-unit service company that shares many attributes with our Company, is invaluable to the Board in its decision making and leadership processes. As Chair of our Governance Committee and Lead Independent Director, Mr. Steele is a student and champion of good governance and best practices. Craig E. Tall, 65, has served as a Director of the Company since 2006. Mr. Tall was employed by Washington Mutual from 1985 to 2008, and was a member of its Executive Committee from 1985 through 2004, and served as its Vice Chair of Corporate Development from 1999 to 2008. Mr. Tall’s management responsibilities included a variety of assignments, such as mergers and acquisitions, commercial banking, consumer finance, managing Washington Mutual’s life insurance company, strategic planning, real estate, special credits and venture capital fund. Before joining Washington Mutual, Mr. Tall was president of Compensation Programs, Inc., a national employee benefits consulting firm. Mr. Tall’s extensive and high level experience in the financial services industry as well as his executive and board involvement with numerous other businesses and organizations enables Mr. Tall to make very significant contributions to the Board’s decision making processes especially in strategic planning and financial matters. The depth and breadth of Mr. Tall’s experience and skills are also evident by the fact that he qualifies as an audit committee financial expert, serves as Chair of our Audit Committee and as a member of our Compensation Committee. THE GOVERNANCE COMMITTEE AND THE BOARD OF DIRECTORS RECOMMENDS A VOTE “FOR” THE ELECTION OF EACH NOMINEE NAMED ABOVE. - 12 - PROPOSAL 2. ADVISORY (NON-BINDING) VOTE APPROVING EXECUTIVE COMPENSATION We are asking our shareholders to provide advisory approval of the compensation of our executive officers, as we describe below in the Compensation Discussion and Analysis section of this proxy statement. While this vote is advisory and not binding on our company, it will provide information to our Compensation Committee regarding investor sentiment about our executive compensation philosophy, policies and practices, which the Compensation Committee will consider, along with other factors, when determining executive compensation in the future. The following is a summary of the key objectives of our executive compensation program. See the Compensation Discussion and Analysis section below for more information. How our Executive Compensation Program Objective Achieves this Objective Retain Key Executives Base Compensation reflects the amount necessary to attract and retain executives Meet Annual Objectives set by the Board The Short-Term Incentive Plan pays out to executives upon the executive meeting individual goals and the Company meeting fiscal goals The Short-Term Incentive Plan provides incentive to achieve both Company and individual performance goals Deliver Long-Term Shareholder Returns The Long-Term Equity Incentive Plan aligns the interests of executives with shareholders Time-vested restricted shares provide value to executives equal to that of shareholders Performance share units vest, if at all, based on three years of corporate performance, rewarding both shareholders and executives Executives are expected to accumulate and hold a significant number of shares based on their role within the Company Our executive compensation program has been designed to generate long-term rewards for our shareholders while providing incentives to attract, motivate and retain key executives. The Compensation Committee uses performance-based incentives to motivate our executive officers to achieve short-term and long-term business goals. Performance targets are aligned with the Company’s business expectations. Award targets are set with advice and counsel on the program from the Compensation Committee’s outside executive compensation consultant, which provided no other services to our Company in 2010 other than those provided directly to or on behalf of the Compensation Committee. - 13 - Summary of Fiscal 2010 Executive Officer Compensation Program. Our Named Executive Officers’ (“NEO’s”) fiscal 2010 compensation consisted primarily of the following components, which we refer to as “total direct annual compensation” and which includes base salary, short-term incentives, and long-term incentives: Annual Compensation Component Description Base Salary Fixed annual cash amount At or close to the lower 25th percentile of our peer group Short-Term Incentive Plan (Cash Incentive) 50% based on the Company’s 2010 fiscal performance 50% based on achieving individual performance goals Long-Term Incentive Plan (Equity Incentive) Restricted shares granted to vest over 3 years Performance share units vest only if long-term (3 year) financial targets are met Our Compensation Committee believes strongly in setting challenging yet reasonable goals for corporate performance. When Company financial performance is below expectations, no short-term incentive awards are granted to executive officers of the Company. In 2007 and 2008 these challenging goals were not achieved, and the majority of NEO short-term incentives were not paid. Our fiscal 2010 executive compensation program was designed to balance risk and reward in relation to our company’s overall business strategy. As described above, our executive compensation program is focused on pay for performance. In addition, the program also seeks to mitigate risks related to compensation in order to further align management’s interests with shareholders’ interests in long-term value creation. Our executive compensation program reflects the practices listed in the Compensation Discussion and Analysis section below and does not provide guaranteed employment, compensation, or bonuses for executive officers. Measures taken to contain executive compensation during the recent economic challenges include: base pay for our CEO and other executive officers has not increased since 2008; base pay for our CEO and other executives officers was temporarily reduced in 2009; short-term bonuses are strictly tied to challenging performance metrics; and performance share units were introduced in 2010 to closely align executive and shareholder interests. - 14 - Your vote is requested. We believe that the information we have provided above and within the Compensation Discussion and Analysis section of this proxy statement demonstrates that our executive compensation program was designed appropriately and is working to ensure management’s interests are aligned with our shareholders’ interests to support long-term value creation. Accordingly, the Board of Directors recommends that shareholders approve the program by approving the following advisory resolution: “RESOLVED, that the shareholders approve, on an advisory basis, the compensation of the individuals identified in the Summary Compensation Table, as disclosed in the 2011 proxy statement pursuant to the compensation disclosure rules of the SEC, including the Compensation Discussion and Analysis section, the compensation tables and the accompanying footnotes and narratives within the Compensation Discussion and Analysis section of this proxy statement.” This vote is mandated by Section 951 of the Dodd-Frank Wall Street Reform and Consumer Protection Act and SEC regulations. As an advisory vote, this proposal is not binding upon the Company. However, the Compensation Committee, which is responsible for designing and administering our executive compensation program, values the feedback received from shareholders in their vote on this proposal, and will consider the outcome of the vote when making future compensation decisions for Named Executive Officers. In addition, the non-binding advisory votes described in this Proposal 2 and below in Proposal 3 will not be construed as (1) overruling any decision by the Company, the Board of Directors, or the Compensation Committee relating to the compensation of the named executive officers, or (2) creating or changing any fiduciary duties or other duties on the part of the Board of Directors, or any committee of the Board of Directors, or the Company. OUR BOARD OF DIRECTORS RECOMMENDS A VOTE “FOR” THE ADVISORY (NON-BINDING) VOTE APPROVING EXECUTIVE COMPENSATION - 15 - PROPOSAL 3. ADVISORY (NON-BINDING) VOTE ON THE FREQUENCY OF VOTING TO
